Citation Nr: 1119717	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-34 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to a disability rating in excess of 10 percent for a skin disability prior to January 28, 2009.

5.  Entitlement to a disability rating in excess of 60 percent for a skin disability since January 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 until July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee. 

A March 2009 rating decision increased the disability rating for a skin disability, from 10 percent to 60 percent, effective January 28, 2009.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right shoulder disorder is related to his period of active service.

2.  The preponderance of the evidence shows that the Veteran's left shoulder disorder is related to his period of active service.

3.  The evidence of record does not show that the Veteran currently has a left ankle disorder that is related to his military service.

4.  The evidence of record dated prior to January 28, 2009, does not show that the Veteran's skin disability covered at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas affected or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.

5.  The evidence of record dated prior to January 28, 2009, does not show that the Veteran's skin disability was manifested by exfoliative dermatitis with any extent of involvement of the skin, and required systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, psoralen with long-wave ultraviolet-A light (PUVA) or ultraviolet-B light (UVB) treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during a 12-month period.

6.  The evidence of record dated since January 28, 2009, does not show that the Veteran's skin disability is manifested by exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for a left shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  The criteria for an initial disability rating in excess of 10 percent for a skin disability prior to January 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.118, Diagnostic Codes 7806, 7817 (2008).

5.  The criteria for a disability rating in excess of 60 percent for a skin disability since January 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.118, Diagnostic Codes 7806, 7817 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in June 2006, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now service-connected skin disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

VA satisfied the notice requirements under Dingess by letter dated in June 2006, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nonetheless, in light of the Board's denial of the Veteran's left ankle claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Right Shoulder and Left Shoulder Disorders

The Veteran essentially claims that he currently has right and left shoulder disorders that are related to his military service.  With respect to the right shoulder, he alleges that during his active duty service, he "felt a pop" in his right shoulder while he was lifting weights.  According to the Veteran, he received in-service treatment for his right shoulder.  He also claims that he experienced left shoulder symptomatology during his active duty service, for which he received treatment.  The Veteran asserts that he has experienced a continuity of right and left shoulder symptomatology ever since his military service.

The Veteran's service treatment records were reviewed and show treatment for both right and left shoulder disabilities.  A June 1999 service treatment record documents the Veteran's report of injuring his right shoulder while lifting weights; a diagnosis of rule out right clavicle dislocation was provided following a physical examination.  He continued to report his right clavicle pain in February 2000, at which time he was diagnosed with a chronic sternoclavicular sprain.  With respect to the left shoulder, the Veteran first complained of left shoulder pain in April 1980, at which time he was diagnosed with probable bursitis.  He complained of left shoulder pain again in August 1987; he was diagnosed with a muscle strain.  The April 2003 separation report of medical examination shows that the clinical evaluation of the Veteran's upper extremities was generally normal at the time of separation.

A July 2006 private treatment record shows that the Veteran was assessed for a bilateral shoulder condition.  He reported having right shoulder pain for approximately seven years.  The Veteran was assessed as having right and left clavicle pain.

In January 2009, the Veteran underwent a VA joints examination, at which time the claims file was reviewed.  The examiner noted the Veteran's in-service treatment for bilateral shoulder conditions.  The Veteran reported that he was treated for his right and left shoulder symptomatology during his military service and that his conditions had progressively worsened since his discharge.  Following a clinical examination, the diagnosis, in essence, was slight deformity of the left glenoid, likely chronic, right shoulder medial clavicular sprain, and bilateral shoulder pain.  The examiner opined that the Veteran's right shoulder pain with medial clavicle sprain was at least as likely as not caused by or a result of an in-service injury.  In rendering this opinion, she noted that the Veteran reported a medical clavicle pop in May 1999 and that he was diagnosed with a chronic sternoclavicular sprain during his military service.  With respect to the left shoulder, the examiner opined that the Veteran's shoulder disorder was at least as likely as not caused during his military service, given the in-service diagnosis of probable bursitis.

Having reviewed the evidence of record, the Board finds that service connection is warranted for the claimed right shoulder and left shoulder disorders.  In reaching this determination, the Board has considered the Veteran's contentions that he experienced right shoulder and left shoulder symptomatology during his military service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran is competent to report his observations as to the nature and onset of his bilateral shoulder symptomatology and his active duty experiences.  The Board finds his statements in this instance to be credible, as his service treatment records confirm that he was treated for bilateral shoulder symptomatology while on active duty.  Indeed, the service treatment records show that he was diagnosed with and treated for right and left shoulder disorders during his military service.  Moreover, there is no conflicting evidence of record to refute his statements.  Therefore, the Board finds that the lay statements of the Veteran describing the in-service treatment for bilateral shoulder disabilities to be credible and supported by later diagnoses.  Id.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Davidson, 581 F.3d at 1316.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ( "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Thus, the Board finds competent and credible the lay evidence as set forth above as to the Veteran's symptoms associated with his right shoulder and left shoulder disorders.  The Board also finds that the January 2009 VA examiner's opinion relating the Veteran's diagnosed right medial clavicular strain and left glenoid deformity to his military service to be probative.  This opinion is considered probative as it is definitive and based upon a review of the Veteran's military history and clinical evaluation of the Veteran.  Accordingly, this opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In light of the foregoing and the Federal Circuit's decision in Davidson, the Board finds that service connection for a right shoulder and a left shoulder disorder is warranted.  Accordingly, the claims will be granted on the basis of the application of the benefit of the doubt in the Veteran's favor.

Further inquiry could be undertaken with a view towards development of the claims so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).

Left Ankle Disorder

Here, the Veteran claims that he currently has a left ankle disorder that is related to an in-service injury.  He contends that he injured his left ankle while playing basketball during his military service.  He reports that he was treated for his left ankle symptoms in service for several months prior to his separation from active duty.

The Veteran's service treatment records confirm that he was treated for his left ankle symptomatology during his military service.  A September 1987 treatment record shows that the Veteran reported that he twisted his ankle while playing basketball; he was diagnosed with a left ankle sprain following a physical examination.  He reported having left ankle pain for three months in October 2002, at which time he was assessed as having left posterior pain to the left foot.  In January 2003, he was noted to have sprained his left ankle six months prior.  Following a physical examination, the diagnosis, in part, was ankle pain, status post sprain.  The April 2003 separation report of medical examination reflects that the clinical examination of the lower extremities was generally normal.

During a July 2006 private medical assessment, the Veteran reported having left ankle pain and swelling for approximately four years.  He stated that his left ankle symptomatology began while playing ball.  Following a clinical examination, he was diagnosed with left ankle pain.

The Veteran's left ankle was assessed during a January 2009 VA joints examination.  The associated examination report shows that the claims file was reviewed in conjunction with the examination.  The Veteran reported that he had hurt his ankle while playing basketball during his military service.  He stated that his left ankle had gotten better but that he had begun to experience pain approximately one year prior to the examination.  Following a clinical examination, the diagnosis was left ankle pain.  The examiner essentially opined that it was less likely as not that the Veteran's left ankle pain was related to his military service, as his in-service left ankle condition had improved and then began hurting again sometime thereafter.  She noted that the Veteran currently had normal range of left ankle motion.
  
Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a left ankle disorder.  While the January 2009 VA examination report shows an assessment of left ankle pain, the competent medical evidence does not show that the Veteran has a current diagnosis of a chronic ankle disability.  The Board notes that a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board does not even reach the question of whether a diagnosed ankle disorder is related to the Veteran's military service.

Here, the Board has considered the Veteran's assertion that he currently has a left ankle disorder that is related to an in-service injury.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge; see also 38 C.F.R. § 3.159(a)(2).  The Veteran's available service treatment records show that he was treated for a left ankle sprain and left ankle pain in September 1987, October 2002, January 2003, and April 2003.  As such, the Veteran's account of the in-service left ankle injury is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having left ankle pain following the in-service injury is credible.  Indeed, his service treatment records document his reports of having left ankle pain after playing basketball and that he was treated for left ankle pain for multiple occasions during his active duty service.  However, the fact remains that there is no evidence that the Veteran sustained a chronic injury or disability as a result of the in-service incident.  Indeed, the Veteran's April 2003 separation report of medical examinations shows that the clinical assessment of the Veteran's lower extremities was essentially normal in the months prior to his separation from active duty.  

Moreover, there is no competent medical evidence that suggests that the Veteran currently has a chronic left ankle disorder that is related to his period of active service.  Indeed, the January 2009 VA examiner essentially determined, following a thorough review of the claims file and clinical examination of the Veteran, that the Veteran did not have a chronic left ankle disorder.  Additionally, the examiner concluded that the Veteran's current left ankle pain was not related to his military service.  The examiner's conclusion is considered highly probative as it is definitive and based upon a complete review of the Veteran's entire claims file and clinical evaluation of the Veteran.  Accordingly, the conclusion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In reaching the above determination, the Board recognizes the Veteran's competent reports of experiencing left ankle pain.  The January 2009 VA examination, however, was negative for a diagnosed left ankle disorder.  To the extent the medical evidence of record contains complaints, treatment, or a diagnosis of pain, the Board notes that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The only evidence relating a left ankle disorder to the Veteran's period of active service is the Veteran's own statements.  In addition to the medical evidence, the Board has also considered the Veteran's statements that he has a left ankle disorder related to the in-service injury.  As noted above, the Board finds the Veteran's statements as to the in-service injury, his left ankle symptomatology, and his active service experiences to be both competent and credible.  However, a chronic left ankle disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a left ankle disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with a left ankle disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed right left ankle disorder are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran currently has a left ankle disorder that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.

Legal Criteria for an Initial Increased Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As the Veteran is appealing the initial assignment of disability ratings, the severity of each disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West¸12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Skin Disability

Here, the Veteran has claimed that his service-connected skin disability is more severe than what is reflected by the assigned disability ratings.  

Initially, the Veteran's skin disability was rated as 10 percent disabling under Diagnostic Code 7806, which provides the rating criteria for dermatitis or eczema.  Under this diagnostic code provision, a 10 percent disability rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7806 also provides for the disability to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

In the September 2007 rating decision, a 10 percent rating was assigned for the Veteran's skin disability under Diagnostic Code 7817, which provides the rating criteria for exfoliative dermatitis (erythroderma).  Under Diagnostic Code 7817, a noncompensable rating is warranted for any extent of involvement of the skin with no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for any extent of involvement with the skin with systematic therapy, such as therapeutic doses of corticosteroids, immunosuppressive retinoids, psoralen with long-wave ultraviolet-A light (PUVA) or ultraviolet-B light (UVB) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for exfoliative dermatitis with any extent of involvement of the skin, and: systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin without systemic manifestations that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  A 100 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, the Board notes that even in the event such requests are made, the regulations specifically prohibit application of these regulations prior to October 23, 2008, and discussed below, there is no evidence suggesting that the Veteran's predominant disability is manifested by disfigurement of the head, face, or neck or scars and as such will not be rated under the criteria pertaining to Diagnostic Codes 7800-7805.

Turning to the merits of the claim, the Veteran's service treatment records show that he underwent treatment for his skin symptomatology.  A June 1990 service treatment record includes his report of history of itchy skin all over his body with little bumps.  In September 1997, the Veteran reported having facial bumps for approximately two weeks; he was assessed with folliculitis.  In February 1997 and August 1998, he complained of having an itchy scalp and dandruff; he was diagnosed with seborrheic dermatitis.  Overall, these records show that he treated his symptomatology with the use of antihistamines, body washes, shampoos, antimalarial medications, anti-inflammatory spray, and topical ointments and creams.

The Veteran's private medical treatment records dated from December 2003 to May 2007 show additional treatment of his skin disability.  Generally, these records reveal that his skin disability mainly affected his scalp, with intermittent involvement of the eyelids, head, face, neck, and arms.  His disability was described as being of a moderate complexity in treatment records dated in December 2003, March 2004, April 2004, May 2005, and May 2007.  Overall, these treatment records show that he was prescribed the use of shampoos, topical corticosteroid gel, and antibiotics.  Additionally, the treatment records show that in March 2004, April 2004, May 2004, July 2004, August 2004, January 2005, May 2005, December 2005, August 2005, December 2006, January 2007, and May 2007, the Veteran was prescribed the use of corticosteroid injections to treat his disability.  

In September 2007, the Veteran underwent a VA skin examination.  His skin disability was identified as seborrheic dermatitis.  The Veteran reported experiencing breakouts since 1997, which he treated with various shampoos and creams.  He was also noted to receive corticosteroid injections to treat his condition on a monthly basis and the use of a corticosteroid gel daily.  On the physical examination, the Veteran's skin disability was found to cover greater than 5 percent but less than 20 percent of exposed areas.  Less than 5 percent of the Veteran's total body area was affected.  The examination was also significant for bald spots in the scalp with some raised papules.  

The Veteran underwent a second VA skin examination in January 2009.  He reported that he used various shampoos and topical creams to treat his skin disability and that he received corticosteroid injections every three months.   The physical examination revealed that the Veteran's skin disability affected greater than 40 percent of exposed areas.  The examiner noted that only the Veteran's scalp was affected, and that this area was significant for raised bumps and flaking.  The diagnosis was seborrheic dermatitis.    

Increased Disability Rating Prior to January 28, 2009

Based on the foregoing, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected skin disability prior to January 28, 2009.  The evidence of record for this time period shows that the Veteran's disability was primarily manifested by skin lesions on his scalp, with intermittent involvement of his face, eyelids, arms, and neck.  As noted in the September 2007 VA skin examination report, the skin disability covered more than 5 percent but less than 20 percent of the exposed areas, primarily the scalp, and less than 5 percent of the total body area affected.  The Veteran's disability was manifested by small papules and bald spots on the scalp.  The Veteran primarily treated his disability with the use of shampoos, body washes, antihistamines, topical gels and creams, antibiotics, and the intermittent use of corticosteroid injections and antimalarial medications.  Essentially, the medical evidence does not show that the Veteran's skin disability warrants a 30 percent disability rating under Diagnostic Code 7806, as the disability does not cover at least 20 percent of the entire body, at least 20 percent of exposed areas affected, or requires constant or near-constant systemic therapy using corticosteroids or other immunosuppressive drugs for at least six weeks during a 12-month period.  Moreover, the next higher 30 percent rating is not warranted under Diagnostic Code 7817, as there is no evidence that the Veteran's disability required systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during a 12-month period.  Therefore, a disability rating in excess of the currently assigned 10 percent is not warranted under either Diagnostic Code 7806 or 7817.

Increased Disability Rating Since January 28, 2009

Similarly, the Board finds that a disability rating in excess of 60 percent is not warranted for the Veteran's skin disability from January 28, 2009, to the present.  Initially, the Board highlights that Diagnostic Code 7806 only provides for a maximum rating of 60 percent.  Here, the Veteran is currently in receipt of the highest possible rating under Diagnostic Code 7806, and therefore, he is unable to receive a higher rating under this diagnostic code.  With regards to whether a higher rating is warranted under Diagnostic Code 7817, the Board notes that the only medical evidence of record for this time period is the January 2009 VA skin examination report.  As detailed above, the January 2009 VA examination revealed that the Veteran's skin disability covered greater than 40 percent of exposed areas affected, but only affected his scalp.  His disability was essentially manifested by raised bumps and flaking of his scalp.  The medical evidence simply does not show that the Veteran experiences systemic manifestations (such as fever, weight loss, and hypoproteinemia) that require constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  As such, the next higher 100 percent disability rating is not warranted for this time period under Diagnostic Code 7817.

The Board has also considered whether a higher disability rating is warranted under other diagnostic codes relevant to skin disorders.  However, there is no other diagnostic code warranting an increased rating for the skin disability.  As previously noted, other skin diagnostic codes from 7800 to 7820 provide for ratings greater than 10 percent with a showing of disfigurement, scars, bullous disorder, psoriasis, dermatitis requiring systemic therapy, infection, or skin cancer.  The medical evidence simply does not indicate disfigurement, scars, bullous disorder, psoriasis, infection, and cancer, nor does the Veteran claim such symptomatology.  Clearly, these alternative diagnostic codes are not applicable here. 

The Board has considered the Veteran's statements as to the nature and severity of his skin disability.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

The Board has also considered whether "staged" ratings are appropriate in this case.  See Fenderson, 12 Vet. App. 119.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal, and as such, staged ratings are not warranted.

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.   Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating currently assigned for his skin disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, while higher ratings are available for the Veteran's disability, his symptomatology simply does not meet the criteria for ratings higher than what has already been assigned at any time during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the evidence of record does not show that the Veteran's skin disability warrants a disability rating higher than 10 percent prior to January 28, 2009, or a disability rating higher than 60 percent thereafter under any of the diagnostic codes applicable to skin disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Accordingly, the Board concludes that criteria for disability ratings higher than what has already been assigned have not established.





ORDER

Service connection for a right shoulder disorder is granted, subject to the laws and regulations governing monetary awards.

Service connection for a left shoulder disorder is granted, subject to the laws and regulations governing monetary awards.

Service connection for a left ankle disorder is denied.

Entitlement to an initial disability rating in excess of 10 percent for a skin disability prior to January 28, 2009, is denied.

Entitlement to a disability rating in excess of 60 percent for a skin disability since January 28, 2009, is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


